Title: To George Washington from Captain James Morgan, 29 June 1778
From: Morgan, James
To: Washington, George


                    
                        Sir
                        South Amboy [N.J.] Jun 29th 1778 four oclock
                    
                    thes Coms to inform you that a Grat Quanety of Small Brigs and Cunneus and Bots Came from towards New-york and went into the Horsshue this morning a bout two oclock thare Came in from See about twenty Eight Sale and four Large Ships Stowd for york and Sum Small ones in all Eighteen at the Same time five Ships Coming from New york tords the huck the Scunner that is Stasoned in Amboy Bay is thare yet and on the South Side of the Island thare is four Small Bots and thay Crous near Us But Dont Com aShore so nere us but a bot landed a fue men at Cannascunk But as near as Could tel at the Distents thay Chef went Bac with the Bots I have nothing more But Remain your Humbel Servent
                    
                        James morgan Capt.
                    
                